Citation Nr: 0829496	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-35 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for a disorder 
manifested by insomnia.

2.	Entitlement to service connection for bilateral hearing 
loss (claimed as an ear condition).

3.	Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1976, served in the Puerto Rico National Guard 
on inactive duty for over twenty years, and had active 
military service from February 2003 to May 2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In his October  2005 substantive appeal, the veteran 
requested to testify during a hearing at the RO before a 
Veterans Law Judge; however, in a September 2006 signed 
statement, he canceled that request and instead requested a 
hearing at the RO.  The veteran was accorded a personal 
hearing at the RO in January 2007.  A transcript of that 
hearing is of record.

The Board notes that the April 2005 rating decision on appeal 
also denied the veteran's claims for service connection for 
vision and skin disorders, for which he submitted a timely 
notice of disagreement, and received a statement of the case 
in September 2005.  However, the veteran's October 2005 
substantive appeal did not address these claims.  As such, 
the Board will confine its consideration to the issues as set 
forth on the title page.

As to the veteran's claim regarding insomnia, the April 2005 
rating decision characterized it as service connection for 
insomnia "claimed".  The Board is of the opinion that the 
issue as now characterized on the title page more accurately 
reflects the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a disorder 
manifested by insomnia.  During his January 2007 personal 
hearing at the RO, he said that he experienced insomnia since 
serving on active duty in Kuwait and Iraq during 2003 and 
2004.  He testified that VA prescribed sleeping pills when he 
was seen at the Branch Clinic (apparently a reference to the 
VA outpatient clinic in Ponce) (see hearing transcript at 
page 4).  In his October 2005 substantive appeal, the veteran 
also complained of having memory problems.

A service treatment record, dated on May 11, 2004, shortly 
before the veteran's discharge from service, includes his 
complaints of having bad dreams, a lack of energy, and 
tiredness.  Upon clinical examination, the assessment at that 
time included questionable post-traumatic stress disorder 
(PTSD) and also anergy and lethargy.  

When examined by VA in August 2004, the examiner noted review 
of CPRS records, apparently a reference to the VA 
Computerized Patient Record System, although it does not 
appear the veteran's service medical records were reviewed.  
The diagnosis was that no gross psychiatric disorder was 
found at that time.  

In December 2007, the veteran submitted a signed statement 
from P.A.B., M.D., to the effect that the veteran experienced 
post war psychosis syndrome expressed by insomnia.  

The Board believes that the veteran should be afforded a new 
VA examination to determine the etiology of any disorder 
manifested by insomnia found to be present.

The veteran also seeks service connection for bilateral 
hearing loss and tinnitus.  During his January 2007 hearing, 
he testified that his hearing loss started after his last 
period of active service when he was exposed to electric 
generator noises in the middle of the desert.  

National Guard physical examination reports dated since 1980 
are in the claims file and reflect some hearing loss since 
approximately 1989, giving rise to the question of whether 
any existing hearing loss was worsened by the veteran's 
active military service.  When examined for retention in the 
National Guard on February 8, 2003 (prior to entering active 
service on February 15, 2003), audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
30
40
50
LEFT
5
5
15
55
50

Then, when examined on May 11, 2004, prior to discharge, 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
45
45
LEFT
35
45
50
50
50

Results of a private audiogram dated in June 2004 were in 
graph form and not interpreted.

Although, when examined by VA in August 2004, the VA 
audiologist said the veteran's service medical records were 
not available for review.  The veteran reported hearing loss 
and tinnitus since serving in Kuwait and gave one year of 
noise exposure to heavy equipment and electricity generators 
during active service.  He complained of bilateral constant 
tinnitus.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
25
LEFT
5
15
30
40
50

The audiologist diagnosed normal right ear hearing and mild 
to severe left ear hearing loss.

However, the Board notes that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2007).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
bilateral hearing loss and tinnitus preexisted the 
appellant's entry into active military service in February 
2003 and was not aggravated by service.

We note that the veteran's service treatment records from his 
first period of active service are not in the claims files.  
In a February 2005 response to the RO, the National Personnel 
Records Center (NPRC) noted that there were no records for 
the veteran at "Code 13" and provided guidance about making 
another Personnel Information Exchange System (PIES) request, 
although it does not appear this was done.  The Board 
believes another request for the veteran's service medical 
records following the guidance provided by the NPRC should be 
made prior to consideration of his claims.

During his January 2007 hearing, the veteran testified that 
he was treated at the VA Branch Clinic (the VA outpatient 
clinic in Ponce) in 2005 (see hearing transcript at pages 4 
and 10).  Those records are not in the claims file.  See Dunn 
v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for insomnia, a 
sensorineural hearing loss or tinnitus 
since May 2004.  These should include all 
VA medical records regarding the 
veteran's treatment at the VA outpatient 
Branch Clinic in Ponce, the VA medical 
facility in San Juan, and any other VA 
medical facility identified by him, for 
the period from August 2004 to the 
present, as well request any private 
records identified by the veteran.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. .

3.  The AMC/RO should make another PIES 
request for the veteran's service 
treatment records for his first period of 
service from September 1974 to September 
1976, consistent with the guidance 
provided by the NPRC in February 2005.  
If the records are still unavailable, a 
note to that effect should be placed in 
the claims file and the veteran and his 
representative so advised in writing.

4.  Thereafter, the veteran should then 
be scheduled for appropriate VA medical 
examination(s), e.g., neurologic and 
psychiatric, performed by physicians, 
preferably a psychiatrist and 
neurologist, to determine the etiology of 
any disorder manifested by insomnia found 
to be present.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.   The veteran's medical 
records, particularly his service medical 
records, should be reviewed by the 
examiner(s) prior to examination.  

a.  The examiner(s) is(are) 
requested to comment on whether the 
veteran has a diagnosed psychiatric 
(or other) disorder manifested by 
insomnia.  If not, no further 
comment is needed.  

b.  If so, the examiner(s) should 
be requested to provide an opinion 
concerning the etiology of any 
diagnosed disorder manifested by 
insomnia found to be present, to 
include whether it is at least as 
likely as not (i.e., at least a 50-
50 degree of probability or 
greater) that any such disorder 
noted was caused by military 
service, including the May 11, 2004 
service medical record (noting 
complaints of bad dreams and 
lethargy and an assessment of 
questionable PTSD and anergy), or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

In rendering an opinion, the examiner(s) 
is(are) particularly requested to address 
the opinion rendered by the VA examiner 
in August 2004 (to the effect that the 
veteran had no gross psychiatric 
disorder.); and by Dr. P.A.B. in 2007 (to 
the effect that the veteran experienced 
post war psychosis syndrome expressed by 
insomnia).  A rationale should be 
provided for all opinions expressed.  The 
veteran's claims file should be made 
available to the examiner(s) in 
conjunction with the examination(s), and 
the examination report(s) should indicate 
whether the examiner(s) reviewed the 
veteran's medical records. 

5.  The veteran should also be scheduled 
for appropriate VA examinations, e.g., 
audiology and ear, nose, and throat 
(ENT), preferably performed by a 
physician, to determine the etiology of 
any bilateral hearing loss and tinnitus 
found to be present.  All indicated tests 
and studies are to be performed, and a 
comprehensive recreational and 
occupational noise exposure history are 
to be obtained.  As the veteran was about 
23 years old when he entered service in 
1974, the history should include pre-1974 
recreational and occupational histories, 
as well as a recreational and occupation 
history from 1976 to 2003, and from May 
2004 to the present time.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examining physician is requested to 
address the following matters.

a.  Does the appellant currently 
have a disorder manifested by 
bilateral hearing loss and 
tinnitus?

b.  Taking into consideration the 
evidence incorporated in the 
service medical records (including 
the February 2003 retention 
examination report) when was the 
disability (or disabilities) 
started?

c.  If any disability was incurred 
before February 2003, was there a 
permanent increase in disability, 
beyond the natural progress of the 
disorder, during the veteran's 
period of military duty, namely 
from February 2003 to May 2004?

d.  If any diagnosed disability was 
incurred after February 2003, the 
examiner is requested to provide an 
opinion concerning the etiology of 
bilateral hearing loss and tinnitus 
found to be present, to include 
whether it is at least as likely as 
not (i.e., to at least a 50- 50 
degree of probability) that any 
currently bilateral hearing loss 
and tinnitus were caused by 
military service, or whether such 
an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

6.  Thereafter, the RO/AMC should 
readjudicate the veteran's claims on 
appeal.  If the benefits sought remain 
denied, the RO/AMC should furnish the 
veteran and his representative with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
January 2008 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

__________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




